Citation Nr: 1401232	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-13 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for retropatellar pain syndrome of the bilateral knees.

3.  Entitlement to service connection for pain in multiple joints, other than the knees, to include as secondary to an undiagnosed illness.

4.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) and anxiety disorder, with traumatic brain injury residuals to include cognitive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In June 2011 the Veteran was issued notice on substantiating his claim for memory loss.  No rating decision was issued.  The Veteran has also filed a claim for his son's birth defect.  The RO issued notice on substantiating his claim, but performed no further development.  These matters are REFERRED to the RO for proper adjudication.

The issues of entitlement to service connection for a lumbar spine disorder and joint pain, and the issue of entitlement to an increased evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's retropatellar pain syndrome of the bilateral knees is related to service.

CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for retropatellar pain syndrome of the bilateral knees have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At his March 2011 VA examination the Veteran complained of bilateral knee pain which began during service and has continued thereafter.  He was diagnosed with retropatellar pain syndrome of the bilateral knees which the examiner related to service.  In light of the positive medical opinion and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted.   


ORDER

Entitlement to service connection for retropatellar pain syndrome of the bilateral knees is granted.


REMAND

In December 2012 the Veteran requested a hearing at his local RO.  The Veteran is entitled to this hearing before this appeal is adjudicated.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2013).  This appeal is remanded to schedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at his local RO at the next available opportunity.  Notify the Veteran of the date, time, and location of this additional hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


